 472DECISIONSOF NATIONALLABOR RELATIONS BOARDAcker Industries,Inc. and International AssociationofMachinists and AerospaceWorkers.Case16-CA-3709July 7, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND JENKINSOn April 28, 1970, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in certainunfair labor practices alleged in the complaint andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that Respondent had not engaged in otherunfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter,Respondent filed exceptions to theTrial Examiner's Decision and a supporting briefPursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions' of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Acker Industries, Inc.,Wewoka, Oklahoma, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.'While agreeing with and adopting the Trial Examiner's recommenda-tion that a bargaining order should issue because Respondent's unfair laborpractices tend to preclude the holding of a fair election under the standardsset forth by the supreme Court inN L R B v GisselPackingCompany,395U S 575, Members Fanning and Jenkins find it unnecessary to pass on theTrial Examiner's further conclusion that a bargaining order would be war-ranted even in the absence of such unfair labor practices Member McCul-loch, on the other hand,would adopt both grounds relied on by the TrialExaminer to support the 8(a)(5) finding and the issuance of a bargainingorder based thereon SeePacific Abrasive SupplyCo ,182 NLRB 329TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner. The InternationalAssociation of Machinists and Aerospace Workers,hereinafter called the Union, filed a charge on Au-gust 15, 1969, amended September 12, 1969,againstAcker Industries, Inc., hereinafter calledRespondent. The General Counsel of the NationalLaborRelationsBoard, hereinafter called theBoard, by the Regional Director of Region 16 (FortWorth, Texas), thereupon issued a complaint andnotice of hearing on September 29, 1969, allegingthatRespondent violated Section 8(a)(5) of theAct by refusing to recognize and bargain with theUnion on its demand, violated 8(a)(3) by discharg-ing anemployee, Henry Streater, and by failing andrefusing reinstatement to 29 named employees whowent on strike to protest Streater's discharge andthereafter made an unconditional offer to return towork and violated 8(a)(1) by the above acts and bythreats and interrogation of employees, by a physi-cal assault on an employee and by granting wage in-creases to employees. The complaint also allegesthat the strike was an unfair labor practice strike.By its timely filed answer Respondent denied thecommission of any unfair labor practices. Respon-dent admitted the jurisdictional facts, the requestfor recognition and that it declined to recognize theUnion; admitted that a strike had taken place, butdenied that it was an unfair labor practice strike;and alleged that the strikers had engaged in miscon-duct and had thereby lost any right to reinstate-ment.On the issues thus drawn, I heard the matter inWewoka, Oklahoma, commencing January 13 andconcluding January 15, 1970. All parties wererepresented at the hearing and had an opportunityto present relevant and material evidence,' argueon the record and file briefs. Briefs were receivedfrom the General Counsel and Respondent. On theentire record in the case and in consideration of thebriefs, I make the following:'After the hearing closed Respondent moved to reopen the record toreceive in evidence a Memorandum Opinion of the United States DistrictCourt of the Eastern District of Oklahoma refusing an injunction on thepetition of the Regional Director based on the issues raised by thepleadings before me, and argued that the court's pleadings are binding onme by the doctrines ofres judicata,collateral estoppel and/or estoppel byjudgment Respondent also moved to amend its answer to the same effect 1denied Respondent's motions and they were renewed, I denied them againIn Respondent's brief the same motion is again urged, I hereby deny it forthe third time on the ground that,as the District Court's Opinion sets forth,its decision is not binding on me or the Board in this proceeding Congresshas given the Board the function of deciding initially whether persons haveengaged in unfair labor practices and the decision by a District Court of theUnited States on an injunction petition is in no way binding on either theTrial Examiner or the Board184 NLRB No. 51 FINDINGS OF FACTACKER INDUSTRIES, INC.4731.THE BUSINESS OF RESPONDENTRespondent is an Oklahoma corporation manu-facturing steel brakeshoes for railroad cars at itsWewoka plant. Respondent annually buys andcausesto be shipped to Wewoka, Oklahoma, fromother States of the United States goods and materi-als valued in excess of $50,000. Respondent is anemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONThe Union is a labor organization within themeaningof Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent's plant inWewoka, Oklahoma, ismanned by about 30 employees. Prior to thisproceedingtheemployeeshavenotbeenrepresented by any union. In April2 RespondenthiredHenry Streater, a young cousin of LarryStreater, its foreman, as its sole truckdriver. His pri-mary function was to drive a large truck whichpulled a 40-foot tandem float or trailer carryingmaterials purchased by Respondent and deliveringits product.In July, on a trip to Tulsa, Oklahoma, HenryStreater became interested in representation by aunion.He talked with some of his coworkers whoshared his interest, and ultimately contacted theUnion. As the result of his contact Mr. HarveyChristian, a Grand Lodge Representative from Nor-man, Oklahoma, met with Henry Streater on July27 in the morning and later that day with NathanParker.ChristiangaveStreaterandParkerauthorization cards and suggested that unless atleast 80 percent of the employees signed up therewould be little use in organizing. He also suggestedthat in the small unit he would recommend seekingrecognition by majority of cards rather than by anNLRB election.Henry Streater and Parker immediately com-menced calling on their fellow employees at theirhomes By the next day all but one of the em-ployees had signed authorization cards. On thatday; Monday, July 28 Streater telephoned Christianto tell him so. Christian advised him that he wouldmeet him at Respondent's plant at 4:30 p.m. thatsameday.When they met, Streater wantedChristian to immediately enter the plant with agroup of employees and demand recognition.Christian declined to follow this course and the fol-RAll dates hereinafter are in the year 1969 unless otherwise specified5Parker testified that he was informed on the 31st rather than the 30thHowever Webb's testimony in this regard is corroborated by that of em-ployee Russell Bible and by the additional circumstance that the telegramlowing day sent a telegraphic night letter toRespondent advising it that the Union representeda majority of the employees, offering to show proofthereof, demanding recognition and bargaining andsuggesting a meetingon August 4 at 10 a.m. eitheratWewoka or in the Union's Oklahoma City office.On July 30 Robert Webb, vice president ofRespondent and manager of the Wewoka plant,commenced informing employees that they were tobe given wage increases, effective on August 4. Ac-cording to Webb's testimony, corroborated by In-geborg Acker, the company treasurer, the raiseswere awarded pursuant to a proposal made on July22 by Webb to Mrs Acker's husband, the presidentof Respondent, and approved by him that day.Webb informed a number of employees on July 30including Nathan Parker of the raise.' Parker sug-gested to Webb that he hold up onannouncing theraiseuntil the followingMonday and informedWebb that the employees were represented by aunion.According to Parker's testimonyWebbresponded that he had been "sweating the union forsixmonths " Parker also testified, after twice beingreminded, that Webb said if the Union came in itwould close the doors. This is denied by Webb whotestified that he said only that he would refrainfrom informing other employees until he checkedinto the matter further.A short time after the conversation with Parker,Webb returned to him and announced that he hadreceived a telegram. The following day accordingtoWebb he made an appointment with AttorneySoule for Friday, August 1.After the meeting with Attorney Soule Respon-dent sent a letter to the Union declining recogni-tion, refusing a card check on the grounds that "theonly reliable procedure to determine the wishes ofthe employees is through an NLRB election" andquestioning whether the unit was appropriate. Theletter, signed by Webb and drafted by him togetherwith Soule, was mailed August 1 from OklahomaCity. It was not delivered to the Union until August6.On August 4, having received no response to histelegram,Grand Lodge Representative Christian inthe company of James Lyons and a committee ofemployees,including Bill Brewer,Nathan Parker,Raymond Withers and Henry Streater, met withManager Webb in Respondent's Wewoka officeChristian requestedrecognitionof the Union claim-ing that a substantial majority, in fact all of the em-ployees, had designated the Union as their collec-tive-bargaining representative and offered to showthe designations which he had with him. Webb saidthat he would not recognize the Union at that timeand suggested that Christian talk to his attorney,Soule Christian said he knew Soule and suggestedthat if recognition were afforded and an agreementwas received the same day In the absence of evidence to the contrary 1infer that the telegram was delivered on the date following its dispatch Ibelieve that Parker is mistaken in his recollection 474DECISIONSOF NATIONALLABOR RELATIONS BOARDworked out hard feL'iings might be avoided. He alsowarnedWebb not to discriminate against em-ployees and pointed out that their union activitieswere protected under the Act. During the conversa-tionWebb made some reference to an election.'A sharp conflict appeared in the testimonywhether in response to Christian's claim of majorityWebb said, "I don't doubt it" or as he testified, "Idoubt it." I find it unnecessary to decide whichstatement was made or the precise context in whichWebb may have said it. I do not conceive from thepresent posture of the law that a finding thereon isinany way dispositive of anyissuebeforeme.Another conflict concerns whetherWebb saidsomething to the effect that he wanted time topresent the Company's side of the story, which wasnot included in Webb's account of the meeting. Ifind that he made a statement to that effectOn Saturday, August 9, Christian met with theemployees in Wewoka. He advised them of thesituation and of their rights under the law and sug-gested that they elect a committee to representthem on the scene. In accord with this suggestionthe employees elected Bill Brewer and NathanParker as their stewards and unanimously agreedthat in the event any employee was dischargedBrewer and Parker would present a grievance toRespondent and if the discharged employee werenot reinstated the employees would walk out onstrike.On August 11 after the election of the shop com-mittee and of the shop stewards, Brewer andParker, the committee consisting of employeesParker,BillBrewer,DonnieBrewer,HenryStreater, Russell Bible and Raymond Withers calledon Webb and asked him to recognize the Union.Webb said he would not recognize the Union butwould wait until after an election had been con-ducted by the NLRB. He also said he wanted an op-portunity to tell the Company's side of the story.Apparently nothing else was discussed on this occa-sion.The employees' resolve was soon tested On Au-gust 13 Henry Streater was discharged by Respon-dent under circumstances which will be set forthbelow. Parker and Brewer called on Webb, who be-fore talking to them, called Foreman Larry Streaterintohisoffice.Parker asked Webb why HenryStreater had been discharged. Webb answered thathe did not have to tell them but in response to asecond question said the discharge was not becauseof union activity.According to the testimony of Brewer andParker, Larry Streater when the Union was men-tioned said, "What Union. We do not have a union.Ican discharge any one of you and replace youwith new employees "Larry Streater denied making the above state-ment. According to him he said that the Unioncould force us to close our doors or in the eventthat we went union and there was a strike, an activestrike, that they could be permanently replaced. Hetestified that he had been furnished a leaflet byWebb containing instructions of what he should orshould not say to any employeeWebb's testimony with regard to the same meet-ing made no mention of any statement by ForemanStreater.According to Webb, Brewer and Parkerasked why Henry Streater had been discharged andhe responded that it was none of their businessBrewer said that if it had anything to do with theUnion it is their business whereupon Webb told himthe discharge had nothing to do with the Union.Then, according to Webb, the men said that theyhad been elected spokesmen for the Union in theshop and they were the ones to whom Webb wouldbe talking on the things involving people in theshop such as wage increases. Webb then said thatthere was no way the Union could guarantee wageincreases and showed them figures demonstratingRespondent's position that it could not afford alarge increase Brewer observed that if the men inthe shop had known of this there probably wouldnever have been any talk of the Union.Ido not believe any of the accounts of the meet-ing are complete I believe that Webb, with theelected shop representatives of his employees open-ing the conversation with regard to the Union, se-ized the opportunity to fire the opening guns in hiscampaign and said what he testified. I credit Brewerthat Larry Streater said in effect that the employeeshad no union, this indeed was Respondent's legalposition at that time and still is. I credit Brewer'stestimony that Streater observed that unions are nogood and exist only for the purpose of taking duesfrom employees This is a familiar refrain, I can re-call few cases that I have heard involving an antiu-nion campaign in which the employer has not usedit. I credit Streater that his admonition with regardto discharging all of the employees was tied in withthe condition of the employees embarking in astrike. I view Brewer's version as somewhat of anon sequitorin the context in which he placed it.Neither Parker nor Webb was asked to testify re-garding Streater's statement. I draw no inferencetherefrom since any such inference is met with anequal and opposing inference. I find that theGeneral Counsel's proof does not support the al-legation regarding the direct threat of discharge,but I find Streater's admitted statement that theUnion could close the doors of the plant to havebeen made.Brewer and Parker left Webb's office and talkedto Henry Streater and to the employees regardingwhat steps were to be taken. Streater calledChristian by telephone and Christian promised tocome to the plant the following day.4No petition for an election has been filed either by theUnion or byRespondent ACKER INDUSTRIES, INC.In themorningthe employees assembled outsidethe plant. Brewer and Parkeragaincalled on Webbto reinstate Henry Streater and he refused.Brewerand Parker reported this to the assembled em-ployees and they decided not to gointothe plant.The two spokesmen accompanied by several com-mittee members then went back to Webb and in-formed him of the employees' decision He said,"Okay" and they leftChristian arrived about noon, and picketing atthe plant commenced around 2 p.m. At this time allof the employees except one engaged in the strike 5On August 22 the striking employees addressed aletter to Robert Webb at Respondent's Wewokaplant urging him to recognize and bargain with theUnion and advising him that the employees whohad signed the letter had not only signed authoriza-tion cards but were dues-paying members of theUnion. The names of 25 employees are subscribedto the letter The letter requested Webb to contactMr Christian either by telephone at Norman,Oklahoma, or at his office in Oklahoma City. Noresponse to the letter was receivedOn August 26 Christian sent a telegram to Webbadvising him that the striking members of theUnion were making an unconditional offer toreturn to work the following morning at 8 a.m. Thecopy of the 'telegram received in evidence,prepared by the Western Union office, bears anotation "DEL Wewoka Oklahoma 26 2 p" which Itake and believe to mean that the telegram wasdelivered on August 26 at 2 p.m. There is noevidence to the contraryOn the morning of the 27th before 8 o'clock thestriking employees and Christian gathered acrossthe street from the plant. Two policemen who hadbeen employed by Respondent to guard the plantbetween midnight and 8 a.m. were joined by threeother policemen, two of whom wereto remain asguards and the third who drove them to the site ofthe plant All five policemen tooka position in linebefore the only door to Respondent's plant then inuse. The employees saw Mr. Acker, the owner ofthe plant, Manager Webb, Foreman Larry Streater,employee Lingo, who had signed a card but wasworking behind the picket line, some plant officeworkers and an undisclosed number of women withwhom they were not familiar.Christian,Brewerand Parker walked across thestreet together and accosted the policemen, askingto seeMr. Acker. A policeman named Whelan,who was one of those employed by Respondent thepreviousnightas a guard, entered the plant andreturnedstatingthat Acker was busy at that time'At some time later in the strike one of the striking employees returnedto workfiThe record reveals that a day or so before this a striking employee hadbeen arrested by a Wewoka policeman for trespass when he had stood onthe plant side of the street talking with another policeman Because of thisincident,Christian said,he and the employeeswere loathto go ontoRespondent's property without an invitation475Christian led the two employees back across thestreet and the employees waited for 30 to 45minutesin the hope that Acker or Webb wouldcome out and talk to the employees.6 This did nothappen, whereupon the picketing was resumed.Later that day Christian sent a letter addressed toWebb at Respondent's Wewoka plant, confirmingand reiterating the August 26 telegram containingan unconditional offer to return to work, confirm-ing alsothat at 8 a.m. on August 27 the employeeswere gathered ready, willing and able to report towork, recounting their attempt to speak to Ackerand reiterating their request for recognition and theunconditional offer to return to work. There is noevidence that the letter was ever acknowledged oranswered.'Itappears that the strike has continued to thetime of the hearing. At an unemployment compen-sationhearing held sometime after August 27,Christianagainoffered on behalf of the employeesthat they would return to work Webb declined theofferstatingthat the plant was full and was inoperation.B'The Discharge of Henry StreaterHenry Streater was employed in the middle ofApril as a truckdriver; his duties included helpingout wherever he was needed inside the shop whenhe was not driving. Respondent has only one truckin the Wewoka plant, a tractor-trailer pulling a 40-foot tandem float. On July 31 the truck was in needof some repairs before it could be sent to aneighboring city to pick up a load of material.Webb cold Henry Streater to draw up a list of thethings that he thought should be done to the truckand to submit it to James Hutchins, Respondent'ssalesmanager, who went over the list with HenryStreater and crossed out 2 of the 15 items on theground that the work was not necessary to be doneat that time One notation on the list was that theairhornworks improperly.According to thetestimony of Streater when the horn was activatedhe could hear air rush through it but it did notmake the necessary sound. This was not one of theitems Hutchins crossed out Hutchins wrote on thelist the following legendFix the reverse problem 1stLights 2nd, the rest if you have time. I need thetruck early Tues morning if at all possible.Thanks JimrThe General Counsel contends that the strike which was caused by thedischarge of employee Streater was an unfair labor practice strike Ac-cordingly, the General Counsel adduced no evidence as to whether any ofthe striking employees had been permanently replaced Plant ManagerWebb testified that the plant was in operation and it was almost at full com-plement Respondent did not attempt to introduce evidence that replace-ments were permanent or as to which jobs had been filled thereby 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat night Henry Streater talked to Webb whotold him to leave at 2 the next afternoon, take thetruck to Oklahoma City, get a work order made outon it and that perhaps the mechanic would startwork on the truck the same night. This Henry did,arriving about 3:30 at the International plant inOklahoma City, where he saw a mechanic, HamGaines who appears to live in Wewoka and withwhom Webb is acquainted. Streater gave the slip ofpaper to Gaines and had a work order filled out forthe truck. He drove back with Gaines to Wewokathat evening, leaving Oklahoma City at 4:30. Therepairs turned out to be more major than theparties had anticipated and the truck could not berecovered from the repair shop until August 12. Onthat day about 3 or 3.30 Streater arrived at the In-ternational plant to get the truck and found that theair horn had not been repaired. He called this toGaines' attention and Gaines climbed to the top ofthe truck with Streater and tried to repair the airhorn. They were unable to repair it, whereuponStreater said to put a new one on. Gaines asked theshop foreman to get someone else to put a new airhorn on the truck because he was already clockedinon another job. Another mechanic who hadhelped repair the truck was called and spent about15minutes installing the new horn. Immediatelythereafter Henry Streater left for Wewoka in thetruck.At a point about 65 or 70 miles fromOklahoma City en route he met and passed a carcontainingWebb and others heading towardOklahoma City. Henry Streater arrived back at theplant at 4:30, left the bill for the truck repair on adesk in the office and went home.According to the testimony of Webb, he returnedat 12 or 1 in the morning from Oklahoma City andreceived a message that Ham Gaines had called hiswife and was upset because the repair bill had got-ten completely out of hand.8 Gaines also said thatHenry Streater had come to the plant and orderedair horns put on the truck after the truck was sup-posed to have been finished and Gaines was quiteupset about it. Webb went "straight back down tothe plant to see if the air horns had been put on"and found that they had been. The following morn-ing he called Gaines in Oklahoma City and askedhim about the air horns, Gaines again apologizedbecause the repair bill had gotten out of hand andsaid, "It was just about the last straw wheneverHenry came up there and had air horns put on thetruck."When Henry Streater came to work the nextmorning he went to Webb's office. Webb went outand got Foreman Larry Streater and brought himback to the office. The accounts of Henry Streaterand Webb concerning the interview that followedare far from consistent. According to Webb heasked Henry Streater how he happened to put airhorns on the truck and he answered that it needed8 It appears that the repair bill for the truck was in excess of $1,500-According to Henry Streater this happened on two occasions His state-hornsWebb asked whether Streater had anyauthority to put air horns on the truck and Streateranswered that he did not but thought that theyneeded them. Webb stated that Streater had noauthorization either from the Company or fromHam Gaines and just went and put them on. At orabout this point, according to Webb, he dischargedHenry Streater and told Larry Streater to take himout to the truck to get his personal belongings andthen bring him back so that Webb could recoverthe credit cards and keys from him At that timeHenry Streater offered to pay for the horns, theoffer was declined by Webb who said that was notthe point, the point was that he did not follow in-structions.Henry Streater testified that Webb asked, "Howcome you put the damn horn on the truck?" and heanswered that the other horn could not be repaired,that the repair was on the list and it had beenokayed by Hutchins. Webb told Henry Streater thathe had no authority to spend the Company's moneyand that if he had called and asked permission toput the horn on the truck it would have been ap-proved, but since he went over Webb's head andmade it look bad on him that he was going to fireHenry Streater. He directed Larry Streater to gowith Henry to get his personal belongings. While hewas doing so Henry asked Larry Streater if hethought Webb would give him his job back if he of-fered to pay for the horn Larry Streater said he didnot know, so when they returned to Webb's officeHenry offered to pay for the horn but Webbdeclined to take his money stating that he was fired.From this point on the two stories are fairly con-sistent.Webb made some statement to the effectthathe had become dissatisfied with HenryStreater's work and Henry challenged him with re-gard to any cause he had for dissatisfaction. Webbtook him into Hutchins' office where Hutchins ac-cused him of disobeying orders on August 1 whenhe left for Oklahoma City at 2 o'clock rather thanat 3:30 as Hutchins had advised him to do. Streateranswered that Webb had told him to leave at 2 andhe followed Webb's orders. Webb then called in hissecretary and asked her if Henry Streater had been"hateful" to her. She answered, "Yes, over sometimecards." The incident to which she referredhad taken place at some time in the past. Thesecretary, JanetWhelan, was unable to find thetimesheets for several of the employees and wentto them and asked them to make out new work-sheets.Henry Streater declined to do so statingthat he made one out and turnedit in.ShortlythereafterMrs.Whelan found his timesheet andtold him that she had found it whereupon heanswered, "I told you if you would look hardenough you would find it." This appears to havebeen "hateful" to Mrs. Whelan.`'ment thatif she looked hard enough she would find the timecard occurredon thissecond occasion a week or two beforehis discharge ACKER INDUSTRIES, INC.Larry Streater complained at this time that HenryStreater had refused to do work, referring to an oc-casion during the summer when the employees dur-ing breaktime were sitting in Larry Streater's office.Henry Streater had spent the previous 2 days paint-ing some material, a job which he found distastefulJack Davis, a supervisor who is in charge of theshipping and receiving department, mentioned thatthere was some material to be painted. Accordingto Henry Streater he asked who was going to paintitand Davis answered "probably you" whereuponHenry said, "Oh I've had about all the painting Iwant for a while. Couldn't you find somebodyelse. "10SeveralweeksbeforehisdischargeHenryStreater was sent to Texas to pick up a load ofsheet steel On his arrival he found that the materialwas rusted and called his office for instructions,speaking to Foreman Larry Streater. He informedStreater that he was having trouble with the sellerrefusing to load it properly on his truck and men-tioned that the material was rusty. According to histestimony Streater answered that that did not makeany difference because Respondent was getting abargain on the steel and planned to clean it. Whenhe returned to the plant the steel was inspected andfound to be pitted Respondent attempted to cleanitby brushing but it was too deeply pitted to beused and was returned to the seller with the excep-tionof one or more sheets which Respondent at-tempted to use. On the occasion of his return, ac-cording to Henry Streater's testimony, LarryStreater told him in the future to be sure and checksteelto see that it was not pitted when he picked itup. According to Supervisor Larry Streater, HenryStreater had been instructed when he was hired toinspect materials that he picked up and, in addition,according to Foreman Streater, he instructed HenryStreater in the telephone call not to bring back thesteel if it was pitted.Foreman Streater testified that he had had an oc-casion to complain that Henry Streater had beenproducing an insufficient number of skids, a task towhich he had been assigned by Larry Streater. Hetestified that when he found that insufficient skidshad been produced he searched for Henry Streaterand found him at another employee's machine.Henry Streater testified that he had been asked byvarious employees to help them during the courseof the day in question and had doneso as was hisnormal practice and it was as a result of this that hehad not produced enough skids to satisfy ForemanStreaterForeman Streater also testified to an incidentwhen Henry Streater had a flat tire and had askedpermission to take the truck to a service stationwhere the tire was to be repaired to have the tire477taken off the truck, because he could not removethe lugs Foreman Streater attached a long pipe tothe lug wrench and with the help of Henry Streaterand another employee whom he called from theplant was able to loosen the lugs It appears thatthis story was placed in evidence in an attempt toreveal some inadequacy in Henry Streater's work orhiswillingness to do it Foreman Streater alsotestified to another occasion when Henry Streaterhad suggested switching tires between the tandemfloat which had new tires on it and the tractorwhich had recapped tires which were badly wornForeman Streater informed Henry Streater on thisoccasion that he would have to check withManager Webb to determine whether he wanted tobuy new tires or to switch around the old onesEvidence of this incident was apparently adducedby Respondent to show that Henry Streater hadbeen informed in the past that expenditures ofmoney for the truck had to be approved in advanceby Webb.DiscussionThe General Counsel contends that Streater wasdischarged as a demonstration to his fellow em-ployees that union adherence could result in theirdischarge General Counsel attempts to support thistheory with evidence that Respondent in the personof Webb and his supervisory staff in a consultationwithAttorney Soule on the night before HenryStreater'sdischargediscusseddischargingem-ployees.Webb denied that any mention was madein the discussion with Soule about the discharge ofHenry Streater or any other employee. The GeneralCounsel suggests his testimony was controverted bytestimony of Bill Roberts, one of the supervisorswho went to Soule's office on the night of August12,who testified that Soule told the managerialstaff not to discharge anyone if they could get bywithout it but that no individual employee wasdiscussed in terms of dischargePlant Manager Webb unconvincingly denies thatat the time of the discharge he was aware of anyconnection of Henry Streater with the Union oreven that Henry Streater was sympathetic to theUnion's cause. He admitted that Henry Streater wasamong the employee group who accompaniedChristian in the confrontation on August 4 at theWewoka plant, and was among the delegation thatasked him to recognize the Union on August 11.Webb claimed that he thought Henry might havebeen there simply as a neutral observer. I discredithis denial that he was aware of Henry Streater'sunion adherence especially in view of the fact thatWebb testified that he had no idea why any em-ployee accompanied Christian on the morning of'0According to Jack Davis, Henry's answer was "blankity blank I'm not1have done my last damn painting " According to Larry Strcater, Henryanswered, "That's all the damn painting I'm going to do " 478DECISIONSOF NATIONALLABOR RELATIONS BOARDAugust 4.He stated"they could have been curiousIdon't know.Ireally didn't have any idea." PlantManager Webb spent a considerable time on thewitness stand.He did not impress me as being ob-tuse nor indecisive.His testimony however with re-gard to three aspects of this case was remarkable.He testified for instance that the fact that all of theemployees except one went on strike when herefused to reinstate Henry Streater in no way en-lightened him with regard to the truth of Christian'sassertion that the employees were solidly behindthe Union.In another context he testified that hehad no belief or reason to believe on the morningof August 27 that the employees had assembled togo back to work.This was in spite of the fact thathe had received a telegram on August 26 statingthat they would assemble for that purpose.In eachof these instances I believe that any normal manwould have drawn some conclusion from thedemonstrable facts, yet Webb testified that he didnot. I can only believe that Webb's testimony wasbased less on fact than on his apprehension of theexigencies of Respondent's defense on the three is-suesFirst,that Respondent had no knowledge ofHenry Streater'sunion adherence,second, thatRespondent had a "good-faith doubt" of theUnion'smajority status, and third,that Respondenthad no knowledge that the employees on August 27were unconditionally offering to return to work.Webb's evasiveness under cross-examination as toeach of these three matters seriously impairs anyvalue I would place upon his testimony I find thatRespondent had reason to know and knew thatHenry Streater was a union adherent I find thiswithout reference to the Board's "Small Plant Doc-trine" which is surely applicable here, but solelyfrom the record evidence.Of course,it is not dispositive of the issue that Ifind employer knowledge of Henry Streater's unionadherence.This does not in itself amount to sub-stantial evidence that that was a reason for hisdischargeAn examination of the alleged cause ofthe discharge is required.Respondent contends thatthe incident of the installation of an air horn onRespondent's truck was the "straw that broke thecamel'sback."Insupportof this contentionRespondent adduced evidence of alleged un-satisfactory conduct going back over the entireperiod of Henry Streater's employment.It can fairlybe assumed that Respondent, until it determined todischarge Henry Streater, did not consider that hisconduct warranted discharge.As a matter of factthere were only two occasions on which he wasreprimanded, according to Respondent's testimony,and these are both denied by Henry Streater Oneof these was the incident of the pitted steel. Withregard to that I credit Henry Streater that he hadnot prior thereto been advised that his job as atruckdriver entailed an inspection of materialpurchased by Respondent in such detail that itwould have disclosed the fact that the rusted metalwas pitted.Itisnot denied that he informedRespondent of the fact that the metal was rusted inhis telephone call to Foreman Streater.Ido notcredit Foreman Streater's testimony that on the oc-casion of that telephone call he specifically madereference to the possibility that the material waspitted and instructed Henry Streater not to bring itif it wereWhile I have no doubt that Respondentcomplained when it found the metal to be pittedbeyond use,Ido not believe that Henry Streater'sfailure to discover that fact resulted in Respon-dent's attaching any blame on him.The other occasion in which Henry Streater wasallegedly reprimanded was the instance of his state-ment with regard to the painting. Foreman Streatertestified that as a result of that incident he askedWebb to discharge Henry Streater but that Webbrefused to do so His testimony that he reprimandedHenry Streater thereafter appears to me to havebeen an afterthought on his part and I credit HenryStreater's denial that he was reprimanded.ForemanStreater admitted that Henry did not refuse to doany further painting or for that matter any other as-signment.Henry Streater testified without con-tradiction that he completed painting that evening.Whether additional painting was assigned to othersisnot clear from the record.What is clear is thatthe statements attributed to him were made in a so-cial context during a break in the air-conditionedoffice and I believe, as Henry Streater testified, thatthe exchange between the two Streaters and Daviswas innocuous and jocularThe characterization by Respondent of HenryStreater'sremark to Mrs. Whelan as "hateful" ishardly borne out by the recitation by Mrs Whelanof what he said I can only conclude that she is anextremely sensitive woman The other complaintsraised by Respondent amount to little more thannit-picking in my opinion.As to the matter of the air horn I believe and Ifind that it was a contrived pretext to dischargeHenry StreaterRespondent'spositionwas thatsomehow he was guilty of insubordination in order-ing a new air horn placed on the truck withoutgetting permission therefor fromWebb. An ex-amination of the record in this regard is enlighten-ing.Webb asked Henry Streater to prepare a list ofthings that needed to be done and told him to sub-mit the list to Hutchins before he took the truck infor repairs.Hutchins struck two of the items on thelistbut not the item concerning the air horn andsubscribed to the list his instruction to fix the items"if you have time."While the truck was in the shop admittedly Webbwas in frequent communication with Ham Gaines,the mechanic who was working on the truck. Thereisno evidence that at any time either through in-structionsofHutchins or in the conversationsbetween Webb and Gaines was the repair of thehorn distinguished from the repair of other items onthe truck.Nor does it appear that Webb nor anyone else informed Gaines that the horn was not tobe replaced if it could not be repaired.When Henry ACKER INDUSTRIES, INC479Streater picked up the truck and found the hornstill not functioning he informed Gaines of that factand Gaines attempted to repair it. Henry Streatertestified thatitwasGaines that asked his foremanto assign another mechanic to install a new horn,since he was busy. Respondent contends that thefact that the horn was not repaired or replaced isconclusive evidence that it was not authorized butthere is no evidence that any of the other newmaterial that was put on the truck as the result ofthe repair order was specifically authorized either. Ido not believe Webb's testimony that Ham Gainescalled his wife to tell her that he was upset over thefact that Henry Streater had ordered a new hornput on the truck. Surely Gaines, who had been inconstant communication with Webb concerning therepairs to the truck, would not have had a new horninstalled if he had believed that Henry Streater wasexceeding his authority in ordering it. Certainly notwithout at least attempting to contact Webb. Webbtestified that he instructed Gaines to call him aboutanything he felt needed to be done to the truck tosee if Webb wanted to put in new parts or whatevermight be. The tenor of Webb's testimony was thatthe list prepared by Streater was in no way a workorder but was rather a suggestion and that the ac-tual orders to complete any particular part of thework resulted from his telephonic conversationswith his friend, Ham Gaines."Hutchins testified that he told Henry Streaterthat if the repair shop could not fix the air horn tobring the truck back, not to have it replaced. Henrydenied this and I believe his denial I was not im-pressed with Hutchins' demeanor on the witnessstand nor with the fact that he admitted giving"mistaken" testimony in the injunction hearing,which preceded the hearing before me by a coupleof months, that when he went over the list preparedby Henry Streater he struck through the item con-cerning air horns as he had struck through twoother items on the list. The result therefore was thatRespondent contended that any work done on theair horns was without Respondent's approval.He gave no explanation for the fact that his storyhad changed between the two hearings other thanthat he was mistaken at the earlier hearing. I thinka key to the change in his testimony might be thefact that Henry Streater procured the original list inthe period of time between the two hearings and itwas placed in evidence prior to Hutchins' andWebb's testimony.On the basis of the entire record and in con-sideration of the demeanor of the witnesses, I con-clude and find that the alleged cause for HenryStreater's discharge is a pretext; that he was in factdischarged for reasons other than the incident ofthe air horn. I do not believe that he went beyondthe instructions given him byWebb and byHutchins nor that the situation as it developed wasinany way insubordination as Respondent con-tends.12The failure of Respondent's defense leaves avacuum with regard to the real reason for HenryStreater's discharge. From the failure of Respon-dent to advance a valid cause for the discharge,from the evasiveness of Webb in his testimony withregard to his knowledge of Henry Streater's unionadherence, from the incredible nature of thetestimony of Hutchins and from the intransigenceof Respondent with regard to both the recognitionof the Union and reinstatement of the employees asset forth below, I infer that the real and undisclosedreason for the discharge was, as the General Coun-sel contends, that Respondent thereby attempted todemonstrate to the employees the dangers of unionorganization and also rid itself of a strong union ad-vocate. I so infer and I find that RespondentdischargedHenry Streater for thesereasons inviolation of Section 8(a)(3) and (1) of the Act.There is no question that the strike was causedsolelyby the discharge of Henry Streater andRespondent's refusal to reinstate him, which I havefound to be an unfair labor practice. Accordingly, itfollows and I find that the strike is an unfair laborpractice strike which bears the consequence thatthe strikers have an absolute right to reinstatementupon their unconditional offer therefor, whether ornot the Employer has replaced them.Although Respondent contends that it had noduty to reinstate any employee, it also contendsthat all of the employees engaged in serious acts ofmisconduct in connection with the strike in con-sequence of which they fall without the protectionof the Act and the Employer is justified in discharg-ing them. Respondent's contention involves threeseparate legal issues The first, based on the argu-ment that the strike was an economic strike, is an-swered by my finding above that the strike was an" Ham Gaines was not called to testify I conclude therefrom that histestimony would not have contradicted that of Henry Streator withreference to the incident of putting the horn on the truck" Z Respondent relies on another incident of insubordination to support itscontention that Henry Streater was an insubordinate employee in that itcontends that Streater was insubordinate to Hutchins in leaving at 2 in theafternoon to take the truck into the repair shop rather than at 3 30 Thereis no controversion of Henry Streater's testimony that he left at 2 o'clock inaccordance with the suggestionof Webb andthere is nosupport forRespondent's recitation in its brief that"It is apparent that Mr Webb haddelegated this matter(the supervision of Henry Streater with regard to thetime for him to leave the plant)to Mr Hutchins, as Henry Streater knew orshould have known,and his attitude in response to Mr Hutchins'directionclearly amounted to insubordination"If in fact such a delegation had beenmade I assume Webb or Hutchins would have so testified and if in factHenry Streater had been so informed I would assume that Webb wouldhave testified to that effect while he was on the witness stand Hutchins wasnot a line supervisor at the plant,he was the sales managerand testifiedthat he occasionally did some purchasing for the plant His only connectionwith the truck repair problem appears to have been the fact that as salesmanager he was anxious to deliver a load of merchandise to a customer andneeded the truck to do so I can scarcely conclude that Henry Streatershould have inferred that Hutchins had been given authority to overrideW ebb's instructions in this regard 480DECISIONSOF NATIONALLABOR RELATIONS BOARD'unfair labor practice strike. However, even in theevent I were to have found the strike to be aneconomic strike Respondent has adduced no suffi-cient evidence that the strikers at the time of theirrequest for reinstatement had been replaced per-manently by Respondent. The only evidence in thatregard was a statement by Manager Webb that onAugust 26 "we had almost a full work force at thattime" and a statement by Janet Whelan that "theCompany was not hiring people." Webb's use ofthe word "almost" of course leaves the inferencethat the work force was not completely full and ac-cordingly that some of the strikers had not beenreplaced. The fact that the Employer was not hiringpeople in a strike situation raises a number of in-ferences especially in the absence of any indicationthat there were employees available to hire, otherthan the strikers. Nor is there any evidence that anyreplacement hired, if such there were, was hiredpermanently rather than temporarily for the dura-tion of the strike. I do not reach the issue in view ofmy finding that the strike was an unfair labor prac-tice strikeThe second issue raised by Respondent's conten-tion is whether a general showing of violent ordestructive activity taking place during the periodof a strike with no attribution of any specific acts orconduct to any individual striker attaches responsi-bility toallthe strikers because of their concertedaction in striking, so that Respondent is warrantedin refusing to reinstate any of them. Respondent at-tempted to adduce a large amount of evidence ofallegedmisconduct such as allegedly sabotagedmachinery, broken windows, harassment by latenight telephone calls and damage to automobiles ofnonstriking employees and the like, all of whichhad been received in evidence in the prior injunc-tion proceeding. I declined to receive the evidencewhereupon Respondent, in accordance with an ar-rangement to which I agreed during the hearing,filed, after the close of the hearing, an offer ofproof in the form of copies of pages of the tran-script of the injunction proceedings. The offer ofproof is rejected as well as the contingent offer ofcountervailing evidence by General Counsel, sub-mitted together with his objection to the offer ofproof. I know of no instance, and I am referred tonone by Respondent, where the Board has held, asRespondent would have me do, that a generalcourse of conduct no matter how unprotected, vi-cious or destructive operates to protect an em-ployer in a refusal to reinstate unfair labor practicestrikers who are not shown to have engaged in saidconduct.Accordingly,theevidencehasnorelevance in this proceeding and was and should berejected as well as the argument in support ofwhich the evidence was offeredFinally, Respondent offered evidence purportingto show that 13 named employees were guilty ofstrikemisconduct of such a nature that they weresubject to discharge. The record reveals that 29employees went on strike and unconditionally of-fered to return to work either through the Unionacting on their behalf or by their appearance at thegate on August 27. Without more ado I find thatthe following employees were not alleged to haveengaged in specific acts of misconduct and were en-titled to reinstatement on August 27 when they ap-peared for work Respondent's refusal to reinstatethem as unfair labor practice strikers at that timeviolated Section 8(a)(3) and (1) of the Act.Johnnie CellarsDavid L CrossLarry C DavisEddie K JonesHomer R ParkerWeldon Stout, JrWilliam R TurnerNapolean WashingtonOceaphus ClarkEdward J CrutcherRobert DouthitAndrew NicholsRonald PittmanLouis L TigerJimmy R UnderwoodFrank Yarbrough 13As to the remaining employees Respondent con-tends that it has adequate provocation because ofmisconduct by them during the strike to warranttheir discharge. The following evidence was ad-ducedRussell BibleRussellBiblewas accused along with HenryStreater, Bruce Brewer and Daniel Sharp of makingan obscene gesture, consisting of extending thethird finger of his hand, toward Betty Webb 3 or 4days after the strike began She picked those fourmen out of a crowd of 15 to 25. Phyllis Streatertestified to the same incident and identified BillBrewer,Nathan Parker, Daniel Sharp and HenryStreaterasbeingpresent although she did notidentify any particular persons as making obscenegestures.Bill BrewerJanetWhelan quoted Bill Brewer as saying,"There is nothing like having a pregnant bitch for asecretary." This allegedly took place in the firstweek in September according to her testimony. BillBrewer testified that he did not make such a state-ment,and did not learn that Janet Whelan waspregnant until a hearing at the unemployment com-missionon October 22. Four and a half monthslaterwhen I conducted the hearing in WewokaMrs.Whelan was not yet delivered. I credit BillBrewer's denial that he was aware of Mrs. Whelan'scondition."The evidence reveals that after the unconditional offer by the em-ployees but before the hearing Frank Yarbrough was called back to workby the Respondent, the only employee who was called back With regard toYarbrough the period of discrimination is the period between August 27and the date upon which he returned to work ACKER INDUSTRIES, INC.Jack Davis testified thatBillBrewer,who wasstanding 250 feet from him, threw rocks at him. Hetestified on cross-examination that he did not be-lieve anybody could throw rocks that far and hewas not hit although he heard a rock strike thebuildingPauline Phillips, a strike replacement, testifiedthat a man whom she identifiedasBillBrewercalled her a "bitch." A policeman asked her whathe had said and she denied that Brewer saidanything because she did not want to cause anyconfusion.Jack Davis also testified that while he was work-ing in the plant near an open door he heardsomething which he later identified as a rock strikethe floor. He looked out the back door and saw BillBrewer and Nathan Parker with rocks in theirhands. He testified that he did not see either ofthem throw a rock but that others did see it andidentified Larry Streater, President Acker and MrsWebb as the others Larry Streater was in the hear-ing room at the time as was Mrs. Webb. Neither ofthem testified with regard to the incident PresidentAcker was not called to the witness stand. BillBrewer and Nathan Parker both denied that theythrew rocks at anytime during the strike. I creditDavis' testimony that he saw the two men at theback door. Bill Brewer testified that Davis camerunning out on the ramp on that occasion and said"don't throw no rocks at me" whereupon he deniedthrowing rocks Of course Davis did not purport totestify on this occasion that he saw either Brewer orParker throw any rocks, and there is no evidencethat any damage was done.Bruce BrewerBruce Brewer was one of those identified byBettyWebb as making an obscene gesture towardher and Phyllis Streater. Phyllis Streater did notidentify Bruce Brewer but identified Bill Brewer asbeing present on that occasion.Donald BrewerHaroldMiller,who had been employed byRespondent briefly during the strike, testified thatthree individualswhom he identified as "Mr.Brewer," "Mr. Mitchell" and "the young Mr. Bre-wer" were throwing rocks at cars from a positionacross the street from the plant He found a dent inthe hood of his car He stated that there was nogreat damage done and no glass broken. Respon-dent identifies one of the Brewers as Donald, how-ever there is no evidence in the record by which Ican deduce that either Brewer mentioned by Millerwas Donald Brewer rather than Bruce BrewerDonald Davis481Janet Whelan testified that Donald Davis was onthe picket line on an occasion when she was goingto a machine shop to pick up something for theplantAs she walked out to her car she saw Donaldpick up some rocks and stick them behind hispicketsign.She told him to drop the rocks and hedid.David Lollar''Jack Davis testified that David Lollar on one oc-casion called him a scab and a scum. He alsotestified that he did not know what those termsmeant. Betty Webb testified that on two occasionsDavid Lollar made an obscene gesture, the samegesture about which she testified with regard toother employees, and called her some kind of awoman, she did not hear the qualifying words.Bobby G. MitchellBettyWebb testified that during the strike shewalked by Bob Mitchell looking for the policemanat the plant while Mitchell was on the picket line.As she passed him he commented, "I'd like to havea piece of that." She did not answer. She testifiedthat in October when she left the plant to pick uplunch for the people who were working shereturned with her hands full and bumped againstthe car door to shut it whereupon Bob Mitchell said"oh" or "woo" and exclaimed, "what an ass." BobMitchell also was one of those identified by HaroldMiller as throwing stones.Nathan G. ParkerNathan Parker is alleged by Respondent to haveturned off the water supply to the plant. Howeverthe testimony does not support the allegation. Theonly witness that testified with regard to the in-cident was Betty Webb who testified that she hadseen Mr. Parker on the opposite side of the buildingshortly before the incident and identified Withersas being near the building at a time when she as-sumed that the water had been turned off.Parker was also identified by Phyllis Streater asamong those present in the group that madegestures toward BettyWebb but he was notidentified by either Streater or Webb as havingmade such a gesture.Parker was identified by Jack Davis as one of thepersons he saw with rocks in his hands on August19 on the occasion that a rock hit the floor insidethe plant." This is the same David Lollar from whom Webb testified he received acomplaint that he was being pressured by the people in the shop to join theUnion 482DECISIONSOF NATIONALLABOR RELATIONS BOARDDaniel R SharpBettyWebb testified that Daniel R. Sharp wasidentifiedbyherashavingmade harassingtelephonecallstotheplant.LarryStreaterprocured a list of the telephone numbers of thestrikers and, when the telephone would ring, peoplein the office would attempt on the other telephoneto call strikers' telephone numbers. Ultimately theyfound that Sharp's telephone was busy at the sametime a harassing telephone call was received at theplant. Robert Webb answered the telephone whilehis wife listened in on a connecting line and LarryStreater dialed the other numbers. Mrs. Webbtestifiedthat a baby was heard crying in thebackground and testified that Daniel Sharp was"the first person [that] came to her mind at thetime that had a baby." As soon as Robert Webbhung up the telephone Larry Streater dialed DanielSharp's, number and Sharp answered. Robert askedDaniel if he was trying to get hold of him and Sharpsaid, "No, no why." Webb accused Sharp of callingthe plant and Sharp said, "Well how did you knowthat" and then denied that it was he. Later SharpcalledWebb and asked if Webb wanted to talk tohim and Webb said he was just trying to find outwhy Sharp was making calls to the plant andbothering them. Sharp asked him again how hefound out that Sharp had made the calls. Webb an-swered that the telephone told him. Sharp said, "ohyeah is that right, well how about that" and hungup. Phyllis Streater identified Sharp as one of thoseinthe group from which gestures were madetoward Betty Webb.Davis identified Sharp as one of three people,Withers, Streater and Sharp, who on some morningormornings after he had received harassingtelephone calls during the night asked him if he hadslept wellSharp was also identified by Harold Miller as oneof the individuals who was throwing rocks togetherwith the two Brewers and Mitchell, on the occasionwhen he found a dent in the hood of his car.Henry StreaterInaddition to Respondent's contention thatStreater was discharged for cause and has no reem-ployment rights because he was not an employee atthe time of the strike, the Respondent contendsthat he had in any event lost his employee protec-tion by the following events Betty Webb identifiedStreater as one of the striking employees who madean obscene gesture toward her; Phyllis Streateridentified him as one of those in the group whomade such gestures, and Davis identified him asone of those who asked him if he slept wellBob R WithersWithers was identified by Davis as one of thethree employees who asked him if he slept wellafter he had received anonymous telephone callsduring the night. He was identified by Mrs. Webbas having walked near a place on the plant buildingwhere an outside water valve is located on an occa-sion when immediately thereafter she attempted touse water in the restroom and found that there wasno water pressure. She testified that Withers had apipe in his hand and that Respondent found thatthe lack of water pressure was due to the fact thatwater was turned off at the valve near which shehad seen Withers It is not clear from her testimonywhether the pipe has any significance. In theabsence of evidence I cannot assume that a pipe isordinarily used to turn a valve. 15Raymond B. WithersCharles Johnson, who had worked for Respon-dent in 1968 long before the strike and left its em-ploy, came back to work during the strike. He wasapparently friendly with the strikers and he told agroup of them, including Raymond Withers, that hewas contemplating going back to work at the plant.He testified that Raymond Withers said somethingto him to the effect that he should go back to workat the plant and tear up the 8-foot expander.',Johnson testified that in his opinion RaymondWithers was joking at the time and that the tone ofthe conversation was jocular.J.D. LeachA great deal of testimony was adduced concern-ing an incident in which J. D Leach was walkingthe picket line at a time when Foreman Streaterwas driving the company truck across the picketline.According to Leach Streater came out of theplant property without stopping and struck himwith the right front corner of the truck cab throw-ing him to the ground and injuryng his back so thathe was in the hospital for a period in excess of 2weeks. According to Larry Streater he stopped thetruck and waited for Leach to get out of his wayand as soon as he started the truck again Leachturned around and appeared to fake being hit bythe truck. After the incident an ambulance wascalled and Leach was taken to the local hospitalwhere he was X-rayed and examined. The examin-ing doctor testified that he found no evidence ofany contusions, bruises, breaks or other injury toLeach and the X-rays disclosed none. The next dayLeach was moved to another hospital where he wastreatedby his private physician. Leach's wife" My personal experience is to the contrary" Apparently the largest machine in Respondent's plant and the one onwhich he hadtheretofore been employed ACKER INDUSTRIES, INC.483testified that she was informed by his physician hisdiagnosiswas as follows: Lumbo sacral strain-possible intervertebral disc.A great deal moretestimony was offered and various witnesses werecalled. Some of the testimony was patently false,none of it was wholly credible. However taking thefacts as reported by Respondent's witnesses," wehave no more than a situation where Leach walkedinto the side of the truck in an attempt to block itspassage across the picket line, fell to the groundandwas hospitalized thereafter for 2 weeks,although no objective signs of injury were apparent.Ido not see how this incident can be regarded asmisconduct of such a nature as to warrant Leach'sdischarge as Respondent appears to contendDiscussionRespondent relies on the decision of the UnitedStates Circuit Court of Appeals for the Fourth Cir-cuit inOnetta Knitting Mills, Inc v. N.L.R.B.,375F 2d 385 (1967), enfg. in part and denying enforce-ment in part a Decision and Order of the Board at153 NLRB 51 (erroneously cited by Respondent as150 NLRB 54). The duty of a Trial Examiner is tofollow the decision of the Board rather than that ofthe reviewing court unless and until the Boardadopts the rule of the court or the Supreme Courtreverses the Board's position. Even in considerationof the decision of the United States Court of Ap-peals for the Fourth Circuit inOnettaKnittingMills, supra,Iwould find that none of the incidentsrelied on by Respondent are of such a nature as towarrant the denial of reinstatement to the em-ployees by Respondent. I have in mind the rulewhich has been adopted by the Board first set forthby the First Circuit inN.L R.B. v. Thayer Co.,213F.2d 748, cert. denied 348 U.S. 883, that requiresthe Board to balance the alleged misconduct of thestrikers against the unfair labor practices of the em-ployer and determine whether under the circum-stances the misconduct is justifiable. I believe thatno one would condone violence and intimidation ofa serious character but a review of the Board'sdecisions in the field reveals that, generally speak-ing, activities of the strikers which do not seriouslydamage property, intimidate nonstrikers or preventthem from entering the employer's property are notgenerallyof such a nature as to warrant thedischarge of the employee who engaged in themisconduct.With regard to the rock-throwing incidentcharged against Brewer and Parker there is noevidence that any damage was done or that anyonecould have been intimidated thereby. The only per-son who testified with regard to the incident wasJack Davis who testified that no one could havethrown a rock as far as Brewer was from him. Withregard to the incident reported by Davis when hewas in the plant, there is no evidence that Breweror Parker threw the rocks but even assuming thatthey did, they were only 35 or 40 feet from Davisand the rock apparently went nowhere near him. Icannot conclude from that that it was thrown athim or that he was intimidated or any propertydamaged thereby. With regard to Miller's testimonythat the two Brewers, Mitchell and Sharp threwrocks at cars, Miller testified that no windows werebroken and apparently the only damage he saw wasa dent on the hood of his own car. He could notidentify the person who threw the rock that causedthe dent. In my opinion this is a little more difficultbut the absence of damage leads me to concludethat under the Board's rules it is not adequate todeny these employees the right of reinstatement.''With regard to the phone calls attributed byBettyWebb to Sharp, I do not believe that the at-tribution is adequate to warrant a finding thatSharp was in fact guilty of this type of harassment.Even if he were, however, I do not find that theharassment was misconduct of such a nature as towarrant his discharge. Similarly, with regard toDavis' testimony that Withers, Henry Streater andSharp asked him if he slept well the morning afterhe received anonymous telephone calls, even if Iwere able to find that they made the telephonecalls, and I cannot, I would not find that this ismisconduct of such a nature as to warrant theirdischarge. Betty Webb's testimony that Streater, Bi-ble, Bruce Brewer, Sharp and Lollar made obscenegestures toward her and Phyllis Streater's testimonythat Bill Brewer and Nathan Parker were in thegroup is all undemed. Again, I know of noprecedent nor does Respondent recite any to afinding that such a gesture toward a young womanby a striking male is adequate to take them out ofthe protection of the Act. This was not an exampleof a situation where employees have bandedtogether in hurling profane, obscene and insultingepithets at employees who were attempting to workin aneffort to degrade and humiliate them publiclyand prevent their working. At this time Mrs. Webbwas not an employee, she was the wife of themanager. I have discredited JanetWhelan'stestimony that Bill Brewer said, "There is nothinglike having a pregnant bitch for a secretary " How-ever, I believe Pauline Phillips who testified thatBillBrewer called her "a bitch." There is noevidence of the presence of other employees.Again, however, I don't believe that against thebackground of an unfair labor practice strike at atimewhen the employer had already refused rein-statementto the strikers enmasse,and feelingswere runninghigh, that this affords justification forwithholding reinstatement to Bill Brewer. I do notmean by that to imply that I approve of the miscon-'rThe incident is dealt with at greaterlength belowas an 8(a)( I) allega-Tenipco Mfg Co , Inc ,177 NLRB 336tion 484DECISIONSOF NATIONALLABOR RELATIONS BOARDductOn the contrary, but that is not the test withwhich I must work.As to the incident of Withers and the turning offof the water, the evidence falls short of proving thathe had anything to do with the fact that the waterwas turned off. Respondent,in itsbrief, argues thatby turning off the water the machinery in the plantwas endangered. There is no evidence in support ofthis conclusion. The only evidence reveals that theturningoff of the water was harassing in that it nolonger flowed in the women's restroom. Even as-sumingIwere to find that Withers could reasonablybe charged with turning off the water, I could notfind that this is conduct warranting his discharge.Betty Webb's testimony as to Bob Mitchell's sug-gestive remarks directed at her fall within the sameprinciple as the incident of the obscene gesturesand with thesameresult. Janet Whelan's testimonyconcerning Donald Davis picking up rocks containsno indication that Davis threw rocks or was evenprepared to throw rocks, only that he picked themup and dropped them when she told him to. Thiscertainly does not warrant his discharge. Finally,Johnson's testimony thatWithers jokingly sug-gested he tear up the machine reveals, in myopinion, nothing more than the sort of joking thatmight be expected by an employee who is inform-ing strikers that he is going to cross their picketlineThe suggestion was made in jest and taken assuch and Johnson made no effort to follow throughwith it nor did Raymond Withers.In accordance with my findings above, I shallrecommend that Respondent be required to offerreinstatement to employees Russell Bible, BillBrewer,BruceBrewer, Donald Brewer, Donald L.Davis, David W. Lollar, Bobby G. Mitchell, NathanG. Parker, J. D. Leach, Daniel R. Sharp, HenryStreater, Bob R. Withers and Raymond B. Withers.C. TheAlleged Independent 8(a)(1) ViolationsThe complaint alleges various independent viola-tions of Section 8(a)(1) consisting of interroga-tions,threats, the granting of wage increases and anassault by truck on employee Leach. The only al-leged interrogation relied on by the General Coun-sel consistsof the conversation that ensued whenPlantManager Webb informed Nathan Parker ofhis wage increase I have found that this conversa-tion took place on July 30, which was the day onwhichWebb receivedChristian'stelegramrequesting recognition. Taking Parker's testimonyof the incident, on which the General Counsel re-lies,Parker told Webb to hold up on the raise andwait until Monday and see. Webb came back a fewminuteslater and wanted to know what was goingto happen on Monday and Parker told Webb that"it was about a Union" and that he should alreadyhave been notified. Webb said "that's what I wasafraidof, I've been sweating the union for sixmonths." Parker testified that that ended the con-versation.'9GeneralCounsel characterizes theabove exchange as clear interrogation and arguesthatWebb "would be satisfied with nothing but afulldisclosure of the union activities." Nothing inParker's testimony supports this assertion. I recom-mend that this allegation be dismissedinasmuch asit lacks support.Russell Bibletestified that on or about August 4he had a conversation with Webb during a break inworking hours in which Webb asked him why hethought the Union would help the employees. Bibleanswered that it would give them job security forone thing and probably more wages and otherbenefits.Webb answered that the only effect ofunionizationwould be to end his custom ofnegotiating individualwage increases with em-ployees, because the employees would cease to beindividuals then and wages would have to benegotiated through the Union. Bible testified,"Robert said it wouldn't give us any job securitybecause he would just fire us all if we tried to gounion and hire new employees." The GeneralCounsel asked whether a strike was mentioned inthe conversation and Bible answered, "Well, yes itwas, he said that if we did go out on a strike that hewould just fire us,that's when he said that he wouldfire us and hire all new employees.He said hedidn't have to hire any of us back if he didn't wantto, he said he could replace us all permanently."Recalled to the witness stand the next day, Bibletestified that actually he had had two conversationswithWebb, the one about which he had testifiedearlier and another at the time he was informed ofhis raise. Bible testified that he had recalled thesecond conversation during the evening betweenhis two appearances on the witness stand afterhearing a tape recording of a union meeting atwhich he had reported the conversations to the as-sembled employees. In the earlier conversation, theone about which he testified at the later time, hetestified thatWebb stated that the Union could notpossibly do the employees any good and if theywent union he could just fire them all arid get newhandsHe would not ever have to accept theUnion. He said he would never accept a contractoffered by the Union. With regard to wage in-creases he said that the wages paid by Respondentwere dictated by the economy of the area ratherthan by any position of the Union. Bible testifiedthat he had not reported a second conversation tothe General Counsel; there was no account of it inhis affidavit taken during the investigation and -itwas not until the evening between his twp-i"Parker also testified that Webb said that if the Union came in it wouldclose the doors i discredit this testimony i note that it is denied by Webband that Parker had to be reminded twice before he recalled this testimony ACKER INDUSTRIES, INC.pearances on the witness stand that he recalled thatthere had been two. He also testified that at theunion meeting at which the tape was made that re-called to him the fact that there had been two con-versations,Union Representative Christian hadbeen advising the employees of the type of unfairlabor practices which they could expect includingthreats to close the plant and discharge the em-ployees and the like. He also testified that he hadlots of conversations with everybody at the plant in-cluding Webb and Streater but recalled only thesetwo at which the Union was discussed.Webb testified that he had only one conversationwith Bible. It started at the coke machine duringthe break and broke off at the end of the break andwas continued at Webb's machine. According toWebb's testimony Bible asked if everybody wasgoing to be fired and Webb denied that he had anyintention of doing so. Speaking about a wage in-crease he testified that he told Bible that there is noway a union can guarantee a wage increase becausethe wages the company pays its employees dependon the economy of the area. He also testified thathe told Bible that he did not think the Union couldgive the employees proper representation becausetheywere an International Union and the menwould lose their identity of being an individual inthe plant and dealing with management on suchthings as wages and job security and would be ableto bargain only through a bargaining agent. Underall the circumstances of Bible's testimony, I dis-credit his recollection that any threats to dischargethe employees and close the plant were uttered. Ibelieve and I find that Webb took the opportunityof a personal discussion with Bible to make thestatements about which he testified, the familiar ar-guments presented by the employers of unor-ganized employees when faced with union organiza-tion. I believe and find that Webb stated that theemployees would lose their individuality if theywent union and that any wage increase thereafterwould have to be negotiated through the Union,that he told Bible that the Employer could not beforced to grant wage increases in excess of thosethat were considered reasonable for the area andthat if the employees struck he could replace themand would do so. It must be remembered that thisconversation took place within a few days ofWebb's consultationwithAttorney Soule andWebb was advised as to what he could and couldnot say. I find no violation in the conversation and Irecommend that the complaint be dismissed insofaras a violation based thereon is alleged.Raymond Withers testified that on August 7 hewas walking in front of Larry Streat_er wTio was talk-meone wRefrr-#e-conld-noti citify. HeL° Foreman Streater's explanation of the statement is worthy of note Hetestified in effect that what he meant was that the plant was drafty and thedoors illfitting and that he anticipated that if the Union came in they wouldrequire the employer to lower the ceilings or install air conditioningwhereupon the doors would have to be kept closed He testified that for485heard Streater make a statement that if the plantwent union it would close the doors of the shop.Withers also testified that on August 6 he heardWebb make the same statement to Nathan Parker.While Nathan Parker testified to Webb makingsuch a statement to him he testified that this tookplace on the occasion of Webb's informing him ofthe raise He testified that this was on July 31 and Ihave found above that it was on July 30. I do notcreditWithers' testimony with regard to the in-cident with Webb and Parker. He heard no more ofthe conversation than a single phrase which herecounted and there is no corroboration by Parkerof the incident at allWebb denies making thestatement or even having the conversation. How-ever I note that, as I have discussed above, Streateradmitted to a conversation with Parker and Brewerinwhich he said the Unioncouldcause the com-pany to close the doors There was no satisfactorylocation in time of this incident. I believe it is quitepossible thatWithers was confused and heardForeman Streater, on two occasions rather thanone, make such a statement.20Ihave found that Respondent threatened that ifemployeeswentonstriketheywouldbedischarged. A distinction must be drawn between astatement that employees may be replaced if theystrike and hence would lose their jobs and a state-ment that they would be discharged if they strike.The former is a threat of a lawful action and is notin itself unlawful whereas the latter is a threat to actunlawfully and the threat itself is unlawful underSection8(a)(1).21IfindalsothatForemanStreater's admitted threat that if the Union came initcould close the plant doors is coercive and viola-tive of Section 8(a)(1) of the Act.Inmy discussion of the discharge of HenryStreater and the commencement of the strike,above, I discussed Brewer's testimony that Streaterthreatened to discharge any of the employees andreplace them. I find therein that the proof of theGeneral Counsel does not support the allegation re-garding the direct threat of discharge.General Counsel contends that by granting thewage increase effective August 4 Respondent inter-fered with the rights of employees in violation ofSection 8(a)(1). I have found that the wage in-creases were granted pursuant to a decision madeon July 22, before the commencement of the or-ganizing campaign and that the announcement ofthe- wage increase commenced before Respondentwas shown to have knowledge of Union's activities.Icannot find therefore that the wage increases wereinstituted to interfere with employees' union activi-ties and I know of no authority for the proposition-urged by the General Counsel that Respondentthis reason he made the statement that the Union could cause the companyto close the doors I believe that he made the statement but I have troubleswallowing the explanation2' Ideal BakingCo , Inc ,172 NLRB No 120427-835 0 - 74 - 32 486DECISIONSOF NATIONALLABOR RELATIONS BOARDshould have rescinded the wage increase, eventhough it had already announced it to some em-ployees, on learning of the union campaign. I shallrecommend the dismissal of the allegation that thewage increase constituted a violation.Finally, the General Counsel contends that theLeach truck episode constitutes 8(a)(1) in that itwas an assault by Foreman Streater on employeeLeach who was then walking the picket line. Leachtestified that on August 21 he was walking thepicket line in the afternoon when Foreman LarryStreater drove a truck out of the driveway with theintention to cross the picket line and run out on thehighway. The picket line at this point runs parallelwith the highway just off the highway. Leachtestified that he first saw the truck when it was 100to 150 feet away from the highway and when hewas at the north end of the building heading northtoward the point at which the truck path crossedthe picket line. He crossed the path of the truckand continued northerly about 10 feet beyond thedriveway and turned back toward the south as thetruck approached He testified at the time he madehis turn at the north end of his route the truck waswithin 10 or 12 feet of him, and that the trucknever stopped at any time As he got to the point atwhich the truck's route would cross the picket linehe saw a car coming down the highway and as-sumed that the truck would stop, but, as he got infront of the truck, the truck sped up and hit him,knocking him down and causing him injuries whichrequired hospitalization for a period of 2 weeks andforwhich he was still under treatment. He alsotestified that when the truck was probably 14 or 15feet from him, Foreman Streater shouted, "Justwalk on out there you s-o-b and I'll run over you."Streater testified that he did not shout at Leachat all and that as he pulled out of the yard Leachwas walking back and forth across the driveway at-tempting to block the truck. He testified that hestopped at the edge of the picket line and whenLeach had cleared the path of the truck to his right,i.e., the north, he edged forward whereupon Leachhurriedly turned around and pretended to be hit bythe truck and fell to the ground.In corroboration of Leach's story Nathan Parkertestified that he was across the street at an ice dockat the time of the incident, that the truck was goingbetween 8 and 10 miles an hour and never stoppedas it intercepted the picket line and that the right-hand corner of the truck struck Leach as he waswalking the picket line. Bill Brewer also testifiedthat he was sitting across the street by the ice dockand looked up just as the truck struck Leachknocking him to the ground. He testified that as thetruck hit him it looked as though he had tried toturn and get away from the truck.Respondent in corroboration of Streater'stestimony called Lieutenant Whelan, the husbandof its secretary and one of the policemen who hadbeen employed by Respondent as a night guard.Whelan testified that he was standing to the southof the driveway when the incident occurred andthat he saw the truck come out and stop 3 or 4 feetaway from the highway. He saw Leach, who was atthat time south of the truck, proceed north in frontof the truckWhen he got two or three steps on thenorth side of the truck the truck moved forward, atwhich time Leach turned around and quicklystepped into the side of the truck and fell down.Captain Hostmeyer, another policeman22 and thegrandfather of policeman Whelan, testified that onvarious occasions prior to the Leach incident hehad had to warn pickets to cease impeding theentry and exit of the company truck across thepicket line and that the pickets commonly marchedback and forth in front of the truck as it tried tocross the picket line until he would warn them topermit the truck to pass. He also testified that hewas called to the scene shortly after the Leach in-cident, which he did not see, and that his grandsonreported the incident to him. He testified he had norecollection of his grandson saying that he had notseen the incident. This was in response to testimonyby Parker that when Hostmeyer arrived he askedWhelan what happened and Whelan answered, "Idon't know. I couldn't see it."IdiscreditWhelan. He testified that he wasstanding behind a car that was parked abutting thebuilding to the south of the site of the incident andsome 50 or 75 feet from it. The evidence revealsthat there were at least three cars parked in front ofthe plant, two to the north of a door in the centerof the building and one to the south and that he wasstanding south of the southernmost car. From thatposition it would have been impossible for him tohave seen the impact as the truck advanced to theedge of the picket line which was some 5 feet fromthe edge of the highway The forward left corner ofthe truck would surely have been interposedbetween the forward right corner and Whelan.Similarly Mrs. Jack Davis who had arrived at theplant a few minutes earlier to pick up her husband,a supervisor, testified that she was sitting in thenorthernmost of the three cars, which was abuttingthe northwest corner of the plant and that she sawthe entire incident and saw that the truck did not infact hit Leach at all but rather that as the truckpassed he threw himself to the ground pretendingto be injured. In an attempt to reinforce her storyshe testified on cross-examination, when it waspointed out that the angle of vision at which she satmade it impossible to have seen Leach at thenorthwest corner of the truck, that she could in-deed see his head through the windshield and hisfeet underneath the truck at the instant of impact." The lowest ranking policeman on the Wewoka Police Department is alieutenant ACKER INDUSTRIES, INC.Considering the fact that she was sitting in the leftfront seat of the automobile her eyes could nothave been more than 5 feet above the groundwhich is level at that point. Henry Streater testifiedthat the window in the left cab door of the truckwas some 6-1/2 to 7 feet from the ground. It isquite apparent that Mrs. Davis could not have seenLeach's head either through the windshield orthrough the cab door window. It is my observationthat Leach was not an extraordinary tall man andcertainly not in excess of 6-1/2 feet. Nor do I be-lieve that she could have seen his feet from thatangle both because of the low sides of the truck andthe interposition of the left front wheel and theright front wheel thereof. If indeed Mrs. Davis waslooking in that direction I do not believe that shecould have seen Leach at any time until the tractorportion of the truck had passed the line of visionbetween her and Leach and she could then seeunder the float. By this time of course Leach wouldhave been on the ground. I discredit her entirely.Idiscredit Leach's testimony also. If the truckwas going as fast as he claimed and did not stop, Ibelieve it is impossible that he could have been at apoint 10 or 15 feet left and forward of the driverwhen he testified Streater threatened to run overhim, crossed in front of the truck, proceeded 10 to15feetbeyond the truck, turned around andreturned to be in front of the truck by the time itcrossed the picket line, if he proceeded at a normalpace I believe that, as Whelan testified, Leach ranin front of the truck in an attempt to impede itscrossing the highway as the truck proceeded tospeed up. I believe that both Streater and Leachwere engaging in a dangerous little game. WhetherLeach was actually struck by the truck because hemisjudged the speed with which he or the truck wasmoving or whether he attempted to fake an ac-cident by pushing against the right front corner ofthe truck and falling away from it,23 in either event,Icannot find that he was deliberately run down byForeman Streater and, accordingly, I shall recom-mend that the complaint be dismissed insofar as italleges that Leach was assaulted in violation of Sec-tion 8(a)(1).D. The Alleged Refusal To BargainThe General Counsel argues that under the deci-sion of the United States Supreme Court in theGis-selcase,24 the Respondent is guilty of a refusal tobargain cognizable under Section 8(a)(5) of theAct and a bargaining order should ensue. TheGeneral Counsel contends that he has shown thatthe Union had in its possession a clear card majori-ty, in fact 100 percent of the employees, and thatt'Brewer testified that he could not tell whether the truck spun Leacharound with the impact or whether Leach spun around in an effort to pushhimself awayfrom the truck14Gis ul Pucluig Company v N L RB ,395 U S 575487the activities of the Respondent after the demandfor recognition undermined the Union to the extentthat a fair election would be impossible.The Respondent in its brief contends that underthe decision inGissel,Respondent had the right torefuse the Union bargaining status on the basis ofitscards and to insist upon a secret election andthat it did not in fact commit 8(a)(1) by any sub-sequent conduct.In any event it is necessary for a determination tobemade concerning the majority status of theUnion General Counsel by various witnesses, eachof whom testified that he saw the card signed, in-troduced authorization cards signed by all of theemployees who were employed in the unit25 on orabout July 27 and 28. There is no evidence that anyemployee signed a card unwillingly with the possi-ble exception of testimony by Plant Manager Webbthat an employee, Lollar, came to him and com-plained that he was being coerced by his fellow em-ployees to join the Union. This same Lollar sub-sequently walked out on strike and remained out onstrikeand isin fact one of the employees whose al-leged misconduct on the picket line renders himunfit for reinstatement according to Respondent'stheory. I find that at the time Union RepresentativeChristian made his demand for recognition by thenight letter delivered on July 30, the Union was inpossession of authorization cards by a clear majori-ty of the employees.General Counsel contends that Respondent's al-leged refusal to bargain commenced on August 1,1969, the date on which Respondent sent a letter tothe Union refusing to bargain, and that an ordershould be granted because, although Respondentrefused to bargain unless the Union were certifiedafteraBoard-conducted election, subsequentlycommitted unfair labor practices have rendered anelection impossibleAs I read theGisselcase, I am of the opinion thatthe rule therein becomes applicable only secon-darly. The situation with which I am faced in the in-stant case is one specifically excepted by theSupreme Court inGisselThe Court stated in itsdiscussion of the first issue, section III of the deci-sion,Almost from the inception of the Act, then, itwas recognized that a union did not have to becertified as the winner of a Board election toinvokeabargainingobligation; itcouldestablish majority status by other means undertheunfair labor practice provision of §8(a)(5)-by showing convincing support, forinstance, by a union-called strike or strikevote, or, as here, by possession of cards signedby a majority of the employees authorizing thet'There is nocontention that the unit alleged in the complaint is not anappropriate unit Respondent at the hearing withdrew its denial thereofAccordingly, it is agreed and I find that the unit as set forth in the com-plaint is an appropriate unit 488DECISIONSOF NATIONALLABOR RELATIONS BOARDunion to represent them for collective bargain-ing purposesWe have consistently accepted this in-terpretation of the Wagner Act and the presentAct, particularly as to the use of authorizationcards. . . . Thus, inUnited Mine Workers, supra[United Mine Workers v. Arkansas Flooring Co.,351U.S. 62, 37 LRRM 2828(1956)], wenoted that a "Board election is not the onlymethod by which an employer may satisfy itselfas to the union's majority status," 351 U.S. at72, n 8, since § 9(a), "which deals expresslywith employee representation, says nothing asto how the employees' representative shall bechosen," 351 U.S. at'71. We therefore pointedout in that case, where the union had obtainedsigned authorization cards from a majority ofthe employees, that "[i]n the absence of anybona fide dispute as to the existence of therequiredmajority of eligible employees, theemployer's denial of recognition of the unionwould have violated § 8(a)(5) of the Act." 351U.S. at 69. We see no reason to reject this ap-proach to bargaining obligations now. . . .[Footnotes omitted. ]In the instant case on August 13, the two em-ployees known to Respondent to be the employeerepresentatives of the Union informed Respondentthat if it would not reinstate Henry Streater the em-ployeeswere going to walk out. Respondentrefused to reinstate Streater and the employeeswith one exception walked out. This circumstanceisprecisely that set forth by the Supreme Court inGisselas one in which no bona fide dispute as tothe existence of the required majority could haveexisted. This is one of the circumstances which theSupreme Court inGisselspecifically excepted fromthe action of its decision inGisseleven without theconsideration of the unfair labor practices sub-sequently committed.Accordingly, I find thatRespondent having no possible dispute as to the ex-istence of the required majority was under a duty torecognize and bargain with the Union at least as ofthe date of the Union's demonstration to it of itsrepresentative status, i.e., August 13, and its failureto recognize and bargain with the Union from thatday forward violates Section 8(a)(5) and (1) of theAct.Secondarily, under the decision of the SupremeCourt inGissel,the bargaining order is still war-rantedWhile I have found that most of the 8(a)(1 )activity relied upon by General Counsel, takingplace between the demand for recognition and theinception of the strike, is not in fact violative of theAct and while I find that that which remains is notof such substance that I could find that it would in-terferewith the election processes and tend topreclude the holding of a fair election, and even inconsideration of the possible impact on employeesof the discharge of Henry Streater, I find that onAugust 27 when Respondent refused to reinstatethe unfair labor practice strikers, thereby renderingeveryone of the employees with one exception adischargee, which I have found to be a violation ofSection 8(a)(3) and (1) of the Act, the impact ofthese unfair labor practices obviously is such as tointerferewith the holding of a fair election andunderGisselrequires a bargaining orderIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection withRespondent's operations described in section 1,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, I shall recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act.Having found that Respondent discriminatedagainstHenry Streater by discharging him andagainst the unfair labor practice strikers by refusingto reinstate them upon their unconditional requeststherefor, I shall recommend that Respondent offerHenry Streater and each of the unfair labor prac-tice strikers immediate and full reinstatement to hisformer job or if this job no longer exists, to a sub-stantially equivalent position, without prejudice tohis seniority or other rights and privileges, discharg-ing if necessary any employee hired on or after Au-gust 13, 1969, and make each of them whole forany loss ofearningswhich he may have incurred asa resultof Respondent's unfair labor practices bypayment to each of them of a sum of money he nor-mallywould have earned as wages during theperiod; in the case of Henry Streater from hisdischarge to the date of Respondent's uncondi-tional offer of reinstatement, and with regard to theunfair labor practice strikers from August 27 untilRespondent's unconditional offer of reinstatement.Said loss ofearningsshallbe computed in themannerset forth inF.W. Woolworth Company,90NLRB 289, together with interest at the rate of 6percent per annum as provided inIsis Plumbing &HeatingCo.,138 NLRB 716.CONCLUSIONS OF LAWIBy interfering with, restraining and coercingits employees in the exercise of rights guaranteed inSection 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within themeaning ofSection 8(a)(1) of the Act. ACKER INDUSTRIES, INC.2.By discriminatorily discharging Henry Streaterand by discriminatorily refusing the striking em-ployees unconditional offer to return to work,Respondent has discriminated with respect to theirhire, tenure and terms and conditions of employ-ment thereby discouraging membership in theUnion and has engaged in and is engaging in unfairlaborpracticeswithin the meaning of Section8(a)(3) of the Act.3. International Association of Machinists andAerospace Workers has been since July 30, 1969,and now is the exclusive collective-bargainingrepresentative of the majority of the Respondent'semployeesin a unitappropriate for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.4.The following described collective-bargainingunit is a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act: All production and maintenance em-ployees of Respondent at its Wewoka facility, in-cluding over-the-road truckdrivers, but excludingoffice clerical, professional employees, watchmen,guards and supervisors as defined in the Act.5.By failing and refusing to meet and bargainwith the Charging Party since August 1, 1969,Respondent has engaged in and is engaging in con-duct violative of Section 8(a)(5) of the Act.6.The strike which commenced on August 14,1969, was an unfair labor practice strike arisingfrom the prior unlawful conduct of Respondent.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaningof Section 2(6) and (7) of the Act8.Respondent did not engage in unfair laborpractices alleged in the complaint which are notspecifically found herein.RECOMMENDED ORDER26Upon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin this case, I recommend that Acker Industries,Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Interfering with, restraining or coercing itsemployees in the exercise of their statutory rightsby threatening economic reprisals in the event theUnion came in.(b)Discouragingmembership in InternationalAssociation of Machinists and Aerospace Workersor any other labor organization by discharging em-ployees because of their union activities or by fail-ing and refusing to grant reinstatement upon theunconditional offer of unfair labor practice strikers29 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order herein489therefor, or in any other manner discriminatingagainst them with respect to their hire or tenure ofemployment or any other term or condition of em-ployment.(c)Refusing to bargain collectively with Interna-tionalAssociation of Machinists and AerospaceWorkers as the exclusive representative of all em-ployees in a unit consisting of.All production and maintenance employeesofRespondent at itsWewoka, Oklahoma,facility, including over-the-road truckdrivers,but excluding office clericals, professional em-ployees, watchmen, guards and supervisors asdefined in the Act(d) In any like or related manner interferingwith, restraining or coercing its employees in theright to self-organization, to form their own labororganizations, to join or assist the Union or anyother labor organization, to bargain collectivelywith representatives of their own choosing and toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion or to refrain from any or all such activities2.Take the following affirmative action designedto effectuate the policies of the Act:(a)OfferHenry Streater reinstatement to hisformer job or if this job no longer exists to a sub-stantially equivalent position without prejudice tohis seniority or other rights and privileges and makehim whole for any loss of pay he may have sufferedas a result of the discrimination against him in themanner set forth in the section entitled "TheRemedy."(b)Offer all striking employees reinstatement totheir former jobs or if those jobs no longer exist tosubstantially equivalent positions without prejudiceto their seniority or other rights and privilegesdischarging, if necessary, all replacements hired onor after August 13, 1969, and make them whole forany loss of wages they may have suffered to the ex-tent and in the manner set forth in the section enti-tled "The Remedy."(c)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(d)Upon request, bargain collectively with In-ternationalAssociationofMachinistsandAerospace Workers as the exclusive representativeof all employees in the unit set forth above and ifagreement is reached, upon request, sign a contractembodying the same.(e) Post at its plant and place of business atWewoka, Oklahoma, copies of the attached noticeshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes 490DECISIONS OF NATIONALmarked "Appendix."27 Copies of said notice, onforms provided by the Regional Director for Region16 (Fort Worth, Texas), after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by Respon-dent toinsurethat said notices are not altered,defaced, or covered by any other material(f)Notify the Regional Director for Region 16,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith."'17 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "t" In the eventthat this Recommended Order is adopted by the Board,this provision shall be modifiedto read"Notify theRegional Director forRegion 16, in writing,within 10 daysfrom the dateof this Order,what stepsRespondent has takento comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that after a trialinwhich both sides had an opportunity to presenttheir evidence the National Labor Relations Boardhas ordered us to post this notice and we intend tocarry out the order of the Board and abide by thefollowing.WE WILL NOT threaten our employees withdischarge or threaten them that the plant willclose in the event they join the UnionWE WILL NOT refuse to bargain collectivelywith international Association of Machinistsand Aerospace Workers as the representativeof our employees in the unit consisting of:Allproductionandmaintenance em-ployees in the Wewoka plant, includingLABOR RELATIONS BOARDover-the-road truckdrivers, but excludingofficeclericals,professional employees,watchmen, guards and supervisors asdefined in the Act.WE WILL NOT discharge our employees orotherwise discriminate against them because oftheir activities on behalf of the Union.WE WILL offer Henry Streater reinstatementto his old job and pay him any money he lost asa resultof his discriminatory dischargeWE WILL offer immediate and full reinstate-ment to the employees who went on strike onAugust 14, 1969, to their former jobs, or ifthose jobs no longer exist, to substantiallyequivalentpositions, discharging, if necessary,any replacements hired after August 13 andWE WILL make them whole for any moneythey lost because we did not reinstate themwhen they requested reinstatement on August27, 1969.WE WILL notify the above-named employeesif presently serving in the Armed Forces of theUnited States of their right to full reinstate-ment uponapplication in accordance with theSelective Service Act and the Universal Milita-ry Training and Service Act, as amended, afterdischargefrom the Armed Forces.All our employees are free to becomeand remainor refrain from becomingor remainingmembers ofthe InternationalAssociation of Machinists andAerospace Workers or any other labororganiza-tionACKER INDUSTRIES, INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Room 8A24 Federal Office Build-ing, 819 Taylor Street, Fort Worth, Texas 76102,Telephone 817-334-2921